Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 6/23/2021.
Claims 1-4 and 6-10 are pending. Claims 5 and 11-20 have been canceled. Claims 1-4 and 9 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 reciting “the extraction layer … configured to increase radiation extraction from the LED die” renders the claims indefinite because it is unclear what is the “increase radiation extraction” defined relative to. The relative term “increase” is indefinite since it is unclear what is it being compared to. I.e. “increased” from what? No reference is being provided in the claims that would deemed “increase radiation extraction” meaningful. There always exists a device that would have a lower radiation extraction than the claimed device. 
Claims 1 and 9 reciting “the extraction layer configured to form a gap G … having the thickness t” renders the claims indefinite because it is unclear how would the “gap” have a “thickness”. A “thickness” refers to a dimensional property of a medium. The “gap”, however, is the absence of any medium. Therefore, it is unclear what is meant by “a gap G … having the thickness t”
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 2017/0256680 A1 (Liu).

    PNG
    media_image1.png
    253
    349
    media_image1.png
    Greyscale

In re claim 1, Liu discloses (e.g. FIGs. 2-6 &13) a UV LED package comprising:
a substrate 30 comprising a dam 34 (reflector cup, ¶ 33);
a LED die 1 bonded to the substrate 30 inside the dam 34 and configured to emit UV radiation (¶ 16) from a radiation emitting surface;
a planar extraction layer 62 (having planar surface in contact with lens 60) covering the radiation emitting surface of the light emitting diode (LED) 1 having a thickness t (¶ 51), the extraction layer 62 comprising a UV transmissive material (highly UV transparent, ¶ 52) configured to “increase radiation extraction” from the LED die 1 (as best understood, highly UV transparent layer 62 increases radiation extraction compared to a device using a less UV transparent material, ¶ 52) while resisting damage and degradation by the UV radiation (non-degrading when exposed to UV, ¶ 51);
a lens 60 bonded to the extraction layer 62; and
a lens sealing layer (adhesive material not shown, ¶ 54) between the lens 60 and the dam (optic 60 may rest on the top flat surface of support 30 outside sloped sidewall, ¶ 54),
the extraction layer 62 configured to form a gap G (corresponding to distance) between the lens 60 and the LED die 1 “having the thickness t” (as best understood, the distance between the lens 60 and LED 1 is the same as the thickness of the layer 62),
the dam 34 (upper reflector cup of support 30, ¶ 33) dimensioned and shaped to locate the lens 60 on the substrate 30 with respect to the LED die 1 (e.g. lens 60 may rest on the top 
No particular dimension or shape of the dam has otherwise been claimed that would distinguish over the reflective cup formed by the upper portion of the support 30. 
Furthermore, no particular “extraction layer” has been claimed that would distinguish over Liu’s highly-UV transparent layer 62 that is “configured to increase the radiation extraction” from the LED 1 as opposed to using a less UV-transparent material (¶ 52).
Furthermore, the claimed “planar” extraction layer does not distinguish over Liu’s layer 62 that is provided between the LED 1 and lens 60 having a planar surface in contact with the lens 60.

In re claim 3, Liu discloses (e.g. FIG. 2-4) the extraction layer 62 comprises an inorganic polymer or a hybrid polymer (e.g. non-UV degrading silicone, ¶ 51). Silicone containing Si in the backbone instead of C is considered an inorganic polymer. Furthermore, since organic compounds are attached to the Si backbone of a silicone, it is also sometimes referred to as a hybrid polymer as typically understood in the art. No specific inorganic or hybrid polymer has been claimed that would distinguish over silicone taught by Liu.

In re claim 4, Liu discloses (e.g. FIG. 2-4) the extraction layer comprises a hybrid polymers (e.g. non-UV degrading silicone, ¶ 51). Silicone containing Si in the backbone having organic compound attached to the Si backbone, is sometimes referred to as a hybrid polymer as typically understood in the art. No specific hybrid polymer has been claimed that would distinguish over silicone taught by Liu.



In re claim 7, Liu discloses (e.g. FIG. 2) the substrate 30 comprises a ceramic (¶ 46) and the dam 34 (reflector cup of body 30) comprises a ceramic portion of the substrate 30.

In re claim 8, Liu discloses (e.g. FIG. 13) the dam 120 comprises a deposited metal on the substrate 70 (metal reflective wall 120 attached to 70, ¶ 58). 

In re claim 9, Liu discloses (e.g. FIGs. 2-6) a UV LED package comprising:
a substrate 30 (body below line 31 in FIG. 2, ¶ 46) comprising a top side metal layer 38,39, a back side metal layer 35,36, conductive vias (vias not shown, ¶ 43) and a dam 34 (body above line 31 in FIG. 2) having a height H (above line 31 in FIG. 2) on the substrate 30;
a LED die 1 bonded to the substrate inside the dam 34 in electrical communication with the top side metal layer 38,39, the LED die 1 configured to emit UVC radiation having a wavelength of 100-280 nm (¶ 16) from a radiation emitting surface, the LED die 1 having a height h measured from the top side metal layer 38,39, with the height h less than the height H (since LED 1 does not protrude over the wall 34);
a planar extraction layer 62 (having planar surface in contact with lens 60) on the radiation emitting surface of LED die 1 having a thickness t, the extraction layer 62 comprising a polymer, a glass or an oxide material (e.g. silicone, ¶ 51) covering the radiation emitting surface of the LED die 1 configured to “increase radiation extraction” from the LED die 1 (as best understood, highly UV transparent layer 62 increases radiation extraction compared to a device using a less UV transparent material, ¶ 52) while resisting damage and degradation by the UVC radiation (non-degrading when exposed to UV, ¶ 51);
a lens 60 bonded to the extraction layer 62; and

the extraction layer 62 configured to form a gap G (corresponding to distance) between the lens 60 and the LED die 1 “having the thickness t” (as best understood, the distance between the lens 60 and LED 1 is the same as the thickness of the layer 62),
the dam 34 (upper reflector cup of support 30, ¶ 33) dimensioned and shaped to locate the lens 60 on the substrate 30 with respect to the LED die 1 (e.g. lens 60 may rest on the top flat surface of support 30 outside sloped sidewall (¶ 54) and is thus considered to be “dimensioned” and shaped” to locate the lens 60 on the substrate 30 with respect to the LED die 1). 
No particular dimension or shape of the dam has otherwise been claimed that would distinguish over the reflective cup formed by the upper portion of the support 30. 
Furthermore, no particular “extraction layer” has been claimed that would distinguish over Liu’s highly-UV transparent layer 62 that is “configured to increase the radiation extraction” from the LED 1 as opposed to using a less UV-transparent material (¶ 52).
Furthermore, the claimed “planar” extraction layer does not distinguish over Liu’s layer 62 that is provided between the LED 1 and lens 60 having a planar surface in contact with the lens 60.

In re claim 10, Liu discloses (e.g. FIG. 4) the thickness t is less than 50 µm (encapsulant material 62 over the UVLED 1 is 50 µm or less, ¶ 51).


Claims 1, 3-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et al. US 2017/0263817 A1 (Hirano). 

    PNG
    media_image2.png
    448
    469
    media_image2.png
    Greyscale

In re claim 1, Hirano discloses (e.g. FIGs. 13-14) a UV LED package comprising:
a substrate 30 comprising a dam 34 (upper wall portion);
a LED die 1 bonded to the substrate 30 inside the dam 34 and configured to emit UV radiation (Abstract, ¶ 45) from a radiation emitting surface;
a planar extraction layer 35 (having planar top surface) covering the radiation emitting surface of the light emitting diode (LED) 1 having a thickness t, the extraction layer 35 comprising a UV transmissive material (UV light permeability, ¶ 129) configured to “increase radiation extraction” from the LED die 1 (as best understood, resin 35 having excellent UV light permeability increases radiation extraction compared to a device using a less UV permeable material, ¶ 129) while resisting damage and degradation by the UV radiation (UV resistance, ¶ 128-130);
a lens 36 bonded to the extraction layer 35; and
a lens sealing layer (bonding agent, ¶ 136) between the lens 36 and the dam 34,
the extraction layer 35 configured to form a gap G (corresponding to distance) between the lens 36 and the LED die 1 “having the thickness t” (as best understood, the distance between the lens 36 and LED 1 is the same as the thickness of the layer 35 between 36 and 1),

No particular dimension or shape of the dam has otherwise been claimed that would distinguish over the wall portion on the submount 30. 
Furthermore, no particular “extraction layer” has been claimed that would distinguish over Hirano’s encapsulant 35 having excellent UV permeability that is “configured to increase the radiation extraction” from the LED 1 as opposed to using a less UV permeable material (¶ 128-130).
Furthermore, the claimed “planar” extraction layer does not distinguish over Hirano’s encapsulant 35 that is provided between the LED 1 and lens 36 having a planar surface in contact with the lens 36.

In re claim 3, Hirano discloses (e.g. FIG. 13) the extraction layer 35 comprises a hybrid polymer (copolymer alloy, ¶ 129).

In re claim 4, Hirano discloses (e.g. FIG. 13) the extraction layer 35 comprises a hybrid polymers (copolymer alloy, ¶ 129).

In re claim 7, Hirano discloses (e.g. FIG. 14) the substrate 30 comprises a ceramic (AlN, Al2O3, ¶ 124) and the dam 34 comprises a ceramic portion of the substrate 30.

In re claim 9, Hirano discloses (e.g. FIGs. 13-14) a UV LED package comprising:

a LED die 1 bonded to the substrate inside the dam 34 in electrical communication with the top side metal layer 32,33, the LED die 1 configured to emit UVC radiation having a wavelength of 100-280 nm (¶ 1-2,149) from a radiation emitting surface, the LED die 1 having a height h measured from the top side metal layer 32,33, with the height h less than the height H (since LED 1 does not protrude over the wall 34);
a planar extraction layer 35 (having planar top surface) on the radiation emitting surface of LED die 1 having a thickness t, the extraction layer 35 comprising a polymer, a glass or an oxide material (¶ 128-130) covering the radiation emitting surface of the LED die 1 configured to “increase radiation extraction” from the LED die 1 (as best understood, resin 35 having excellent UV light permeability increases radiation extraction compared to a device using a less UV permeable material, ¶ 129) while resisting damage and degradation by the UVC radiation (UV resistance, ¶ 128-130);
a lens 36 bonded to the extraction layer 35; and
a lens sealing layer (bonding agent, ¶ 136) between the lens 36 and the dam 34,
the extraction layer 35 configured to form a gap G (corresponding to distance) between the lens 36 and the LED die 1 “having the thickness t” (as best understood, the distance between the lens 36 and LED 1 is the same as the thickness of the layer 35 between 36 and 1),
the dam 34 (upper wall portion of support 30) dimensioned and shaped to locate the lens 36 on the substrate 30 with respect to the LED die 1 (e.g. lens 36 sits on the wall 34 and the wall 34 is thus considered to be “dimensioned” and shaped” to locate the lens 36 on the substrate 30 with respect to the LED die 1). 
No particular dimension or shape of the dam has otherwise been claimed that would distinguish over the wall portion on the submount 30. 

Furthermore, the claimed “planar” extraction layer does not distinguish over Hirano’s encapsulant 35 that is provided between the LED 1 and lens 36 having a planar surface in contact with the lens 36.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirscherl et al. US 2020/0152822 A1 (Dirscherl) in view of Park et al. US 2012/0326193 A1 (Park). 

    PNG
    media_image3.png
    205
    242
    media_image3.png
    Greyscale

In re claim 1, Dirscherl discloses (e.g. FIGs. 1-10) a UV LED package comprising:
a substrate 3 comprising a dam 10;

a planar extraction layer 7 (having planar surface in contact with lens 11) covering the radiation emitting surface 2a of the light emitting diode (LED) 2 having a thickness t, the extraction layer 7 comprising a UV transmissive material (very high transparency against UV,UVC, ¶ 18,23, see FIG. 13, ¶ 151) configured to “increase radiation extraction” from the LED die 2 (as best understood, encapsulation 7 having very high UV light transmission increases radiation extraction compared to a device using a less UV transmissive material, ¶ 23) while resisting damage and degradation by the UV radiation (UV stable fluoropolymer, ¶ 142,149);
a lens 11 bonded to the extraction layer 7,
the extraction layer 7 configured to form a gap G (corresponding to distance) between the lens 11 and the LED die 2 “having the thickness t” (as best understood, the distance between the lens 11 and LED 1 is the same as the thickness of the layer 7 between 11 and 2),
the dam 10 dimensioned and shaped to locate the lens 11 on the substrate 3 with respect to the LED die 2 (e.g. lens 11 sits on the dam 10 and the dam 10 is thus considered to be “dimensioned” and shaped” to locate the lens 11 on the substrate 3 with respect to the LED die 2). 
No particular dimension or shape of the dam has otherwise been claimed that would distinguish over element 10 on the carrier 3. 
Furthermore, no particular “extraction layer” has been claimed that would distinguish over Dirscherl’s encapsulation layer 7 having “very high” UV light transmission (¶ 18) that is “configured to increase the radiation extraction” from the LED 2 in comparison to using a conventional low UV transmission material (¶ 23).
Furthermore, the claimed “planar” extraction layer does not distinguish over Dirscherl’s encapsulation layer 7 that is provided between the LED 2 and lens 11 having a planar surface in contact with the lens 11.

However, Park discloses a LED package (e.g. FIG. 17) comprising a LED 10 mounted inside dam 202, covered by resin layer 280, wherein the dam 202 may be formed of a metal, and wherein a lens 270 is bonded to the resin layer 280. Park further discloses (e.g. FIG. 22) sealant layer 290 is provided between the lens 270 and the dam 202 to improve adhesion and prevent contaminants from entering (¶ 109). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a lens sealing layer between Dirscherl’s lens 11 and metal dam 10, such as the sealant layer 290 taught by Park, to improve bonding and block infiltration of contaminants as taught by Park. 

In re claim 3, Dirscherl discloses (e.g. FIG. 9) the extraction layer 7 comprises a hybrid polymer (copolymer, ¶ 51-60, 149, FIG. 11).

In re claim 4, Dirscherl discloses (e.g. FIG. 9) the extraction layer 7 comprises a hybrid polymer (copolymer, ¶ 51-60, 149, FIG. 11).

In re claim 8, Dirscherl discloses (e.g. FIG. 1-10) the dam 10 comprises a deposited metal on the substrate 3 (¶ 145). 

In re claim 9, Dirscherl discloses (e.g. FIGs. 1-10) a UV LED package comprising:
a substrate 3 comprising a top side metal layer (connection portions 4a,5a on top surface of carrier 3), a back side metal layer (connection portions 4a,5a on bottom surface of carrier 3), conductive vias (connection portions 4a,5a penetrating through carrier 3) and a dam 10 having a height H on the substrate 3;

a planar extraction layer 7 (having planar surface in contact with lens 11) on the radiation emitting surface 2a of the light emitting diode (LED) 2 having a thickness t, the extraction layer 7 comprising a polymer, a glass or an oxide material (fluoropolymer, ¶ 142) covering the radiation emitting surface 2a of the LED die 2 configured to “increase radiation extraction” from the LED die 2 (as best understood, encapsulation 7 having very high UV light transmission increases radiation extraction compared to a device using a less UV transmissive material, ¶ 18,23) while resisting damage and degradation by the UVC radiation (UV stable fluoropolymer, ¶ 142,149);
a lens 11 bonded to the extraction layer 7,
the extraction layer 7 configured to form a gap G (corresponding to distance) between the lens 11 and the LED die 2 “having the thickness t” (as best understood, the distance between the lens 11 and LED 1 is the same as the thickness of the layer 7 between 11 and 2),
the dam 10 dimensioned and shaped to locate the lens 11 on the substrate 3 with respect to the LED die 2 (e.g. lens 11 sits on the dam 10 and the dam 10 is thus considered to be “dimensioned” and shaped” to locate the lens 11 on the substrate 3 with respect to the LED die 2). 
No particular dimension or shape of the dam has otherwise been claimed that would distinguish over element 10 on the carrier 3. 
Furthermore, no particular “extraction layer” has been claimed that would distinguish over Dirscherl’s encapsulation layer 7 having “very high” UV light transmission (¶ 18) that is 
Furthermore, the claimed “planar” extraction layer does not distinguish over Dirscherl’s encapsulation layer 7 that is provided between the LED 2 and lens 11 having a planar surface in contact with the lens 11.
Dirscherl discloses attaching the lens 11 (¶ 127). Dirscherl does not explicitly disclose a lens sealing layer between the lens 11 and the dam 10.
However, Park discloses a LED package (e.g. FIG. 17) comprising a LED 10 mounted inside dam 202, covered by resin layer 280, wherein the dam 202 may be formed of a metal, and wherein a lens 270 is bonded to the resin layer 280. Park further discloses (e.g. FIG. 22) sealant layer 290 is provided between the lens 270 and the dam 202 to improve adhesion and prevent contaminants from entering (¶ 109). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a lens sealing layer between Dirscherl’s lens 11 and metal dam 10, such as the sealant layer 290 taught by Park, to improve bonding and block infiltration of contaminants as taught by Park. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Hirano, or the combination of Dirscherl and Park as applied to claim 1 above, and further in view of Shatalov et al. US 2016/0027970 A1 (Shatalov).
In re claim 2, Liu, Hirano and Dirscherl each teaches the substrate 30 comprises a ceramic (see ¶ 46 of Liu, ¶ 124 of Hirazno, ¶ 106 of Dirscherl). Liu, Hirano and Dirscherl does not explicitly disclose the resin material forming the UV transparent extraction layer between the lens and the LED comprises a material selected from the group consisting of glasses and oxides. 
Shatalov teaches (e.g. FIGs. 8A-8D) an LED package comprising a UV transparent coating resin 46, wherein UV transparent particles is incorporated into the transparent resin 46, such as fused silica (an oxide) with transparent polymer to form a UV transparent layer (¶ 76) for improved light extraction. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally incorporate silica (oxides) into the polymer resin taught by Liu, Hirano or Dirscherl covering the LED, such that extraction of UV light can be further improved as taught by Shatalov.

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Claims rejected over Liu 
Applicant argues Liu’s encapsulant in area 62 is pressed and would not form a planar encapsulant (Remark, page 6). This is not persuasive because Liu teaches the encapsulant can be formed only in area 62 and is provided between the LED 1 and the lens 60. The lens 60 having a planar bottom surface that contacts the encapsulant in area 62. As such, the encapsulant in area 62 forms a planar layer having a planar surface that is in contact with the lens 60. No details of the “planar extraction layer” has otherwise been claimed that would distinguish over Liu’s encapsulant in area 62 forming a planar top surface in contact with the lens 60. 
Applicant argues Liu’s encapsulant material in area 62 is not a material that is “configured to increase radiation extraction” and would degrade with UVC radiation (Remark, pages 6-7). This is not persuasive. Liu discloses the encapsulant material in area 62 is a highly-UV transparent material (¶ 52). Therefore, such material is “configured to increase the radiation extraction” from the LED 1 in comparison to when a more conventional less UV-transparent material is used as taught by Liu (¶ 52). Furthermore, Liu teaches the LED emits UVC (¶ 16) and the encapsulant material is non-degrading when exposed to UV light (¶ 51).
Applicant argues Liu does not teach the dam “having the added structure and function of locating the LED on the substrate with respect to the LED die” (Remark, page 7). This is not persuasive because no particular dimension, shape, or “added structure” has been claimed for the dam. The claimed “dam” does not distinguish over the upper portion of Liu’s support body 30 forming a reflector cup, wherein the lens 60 may rest on the top flat surface of the support outside the sloped sidewall (¶ 54). Therefore, the dam (or the upper portion of support 30) is 
Applicant argues Liu teaches silicone for forming the encapsulant material 62 which does not teach inorganic polymer or hybrid polymer (Remark, page 7). This is not persuasive because silicone characterized by Si in the backbone instead of C is considered an inorganic polymer. Sometimes silicone is understood as a hybrid polymer because of the organic compounds that are attached the Si backbone of silicone.  No specific inorganic or hybrid polymer has been claimed that would distinguish over silicone taught by Liu.

Claims rejected over Hirano 
Applicant argues Hirano’s resin does not have a planar thickness (Remark, page 8). This is not persuasive because Hirano teaches a resin 35 is provide between the LED 1 and the lens 36. The resin 35 in contact with the lens 36 forms a planar contact interface with the lens 36. Thus, the resin 35 is considered to be planar as characterized by the planar upper surface in contact with the lens 36. 
Applicant argue Hirano’s resin does not form a gap G (Remark, page 8). This is not persuasive because the presence of the resin 35 between the LED 1 and the lens 36 defines a gap that is present between LED 1 and lens 36. 
Applicant argue Hirano does not teach the resin is a material that perform a light extraction function (Remark, page 8). This is not persuasive because Hirano teaches the encapsulant resin 35 is excellent in UV light permeability (¶ 129). Therefore, Hirano’s high UV permeable resin 35 is considered to be “configured to increase the radiation extraction” from the LED 1 in comparison to using a less UV permeable material.
Applicant argues Hirano does not teach a hybrid polymer (Remark, page 8). This is not persuasive because Hirano teaches the resin include a “polymer alloy provided by copolymerizing a fluorine resin of a crystalline polymer, a copolymer of perfluorodioxole, and a 

Claims rejected over Dirscherl and Park
Applicant argues Dirscherl’s encapsulation layer 7 does not have a planar thickness (Remark, page 9). This is not persuasive because Dirscherl teaches an encapsulation layer 7 is provide between the LED 2 and the lens 11. The encapsulation layer 7 in contact with the lens 11 forms a planar contact interface with the lens 11. Thus, encapsulation layer 7 is considered to be planar as characterized by the planar upper surface in contact with the lens 11. 
Applicant argue Dirscherl does not teach the encapsulation layer is formed of a material that perform a light extraction function (Remark, pages 9-10). This is not persuasive because Dirscherl teaches the encapsulation layer 7 has “very high” UV light transmission (¶ 18). Therefore, Hirano’s high UV transmissive layer 7 is considered to be “configured to increase the radiation extraction” from the LED 2 in comparison to using a conventional low UV transmissive material (¶ 23).
Applicant argues it’s not obvious to use a lens sealant in Dirscherl’s device because the lens 11 is formed by molding (Remark, page 10). This is not persuasive because Dirscherl teaches a “molded lens” is attached to device (¶ 127). Park teaches a molded lens 270 (¶ 96) being fixed to the body 202 through an adhesive (¶ 97). Park further teaches sealant layer 290 is provided between the lens 270 and the dam 202 to improve adhesion and prevent contaminants from entering (¶ 109). Therefore, forming a sealant layer between Dirscherl’s molded lens 11 and the package body would be obvious as taught by Park. One would be motivated to use the sealant layer to improve bonding and block infiltration of contaminants as taught by Park. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/YU CHEN/Primary Examiner, Art Unit 2815